Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In response to the claims filed 10 March 2022: Claims 1-19 and 21-22 are pending. Claims 1, 6, and 13 are amended. Claims 23-25 are cancelled.

Novel/Non-Obvious Subject Matter
Claims 1-19 and 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. The claims are allowable over the cited prior art as indicated in the final office action mailed 14 July 2021.

Response to Arguments
Applicant’s arguments, filed 03/10/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page 11-12, that the amended claims now recite in response to receiving
an order from a customer computing device, a determination is made as to which of one or more nodes is within a supply chain enterprise is within a predefined distance threshold of a destination zip code of a customer address associated with the order and evaluate carrier options by node for each of the one or more nodes that are capable of fulfilling the order and are within the predefined distance threshold. Applicant argues that the claims integrate the judicial exception into a practical application because the claims identify and define the specific programming components that define the delivery optimization, and that the use of a predefined distance threshold goes beyond a standard well-known computer operation.

	Examiner has updated the 101 rejection below.

Claim Objections
Claims 8-11 are objected to because of the following informalities:
Claim 8 should recite ‘the customer user interface’ instead of ‘a customer user interface’ because a customer user interface is already recited in independent claim 1. 
Claim 9 should recite ‘the retailer user interface’ instead of ‘a retailer user interface’ because a retailer user interface is already recited in independent claim 1. 
Claim 10 should recite ‘the cartonization engine’ instead of ‘a cartonization engine’
Claim 11 should recite ‘the pick and pack engine’ instead of ‘a pick and pack engine’ because a pick and pack engine is already recited in independent claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claims 13 is directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitations of Claim 1 recites:
...:
...
... to receive from an external ... resource and to store carrier information comprising carrier rates, carrier services, carrier zones, carrier time in transit tables, carrier calendars, and origin/destination pair alignments for each node within an enterprise supply chain comprising a plurality of nodes; 
... receiving and storing determined success rates of each of the plurality of nodes based on 2U.S. Patent Application Serial No. 16/206,781Amendment dated March 10, 2022Reply to Office Action of January 5, 2022Atty Docket No.: 16386.0056US01-201801559 an accuracy of past order fulfillment and based on the node readying past orders for shipment within a predetermined timeframe;
...  access ..., and further ... receive and process orders from customer ...;
...
in response to receiving an order from a customer ..., determine which of one or more nodes within the enterprise supply chain is within a predefined distance threshold of a destination zip code of a customer address associated with the order and evaluate carrier options by node for each of the one or more nodes that are capable of fulfilling the order and are within the predefined distance threshold;
based on shipping cost and shipping time at the time the order is received, generate a plurality of possible initial optimal shipping modes for each of the one or more nodes and communicate the initial optimal shipping modes ...; 
... in communication with each node and configured to access data at each node within the supply chain, wherein the data comprises item availability, the determined success rates, and shipping schedules;
... to simultaneously evaluate the data at each node along with the initial optimal shipping modes at each node and allocate the order to a node from among the plurality of nodes within the supply chain based on a determination of which combination of node and initial optimal shipping modes fulfills the order most time and cost efficiently; 
...: 
after the order is prepared for shipment at the node to which the order is allocated, communicate to the delivery mode optimizer from the node a confirmation of3U.S. Patent Application Serial No. 16/206,781 Amendment dated March 10, 2022Reply to Office Action of January 5, 2022Atty Docket No.: 16386.0056US01-201801559order preparation including a request to reevaluate carrier options; 
in response to the request to reevaluate carrier options, reevaluate carrier options available at the node allocated to the order based on shipping cost and shipping time at a time after the order is prepared for shipment; and 
based on the reevaluation of carrier options, assign a final optimal shipping mode to the order that fulfills the order within a predetermined time and at minimized cost and communicate the final optimal shipping mode from the delivery mode optimizer to the ship label and manifest generator; 
...: 
generate a ship label consistent with the final optimal shipping mode, the ship label being scanned throughout a delivery process, the scan being communicated ... to update a status of the delivery process; 
communicate the ship label ... to the node to which the order is allocated; 
generate a manifest consistent with the items in the order; and 
communicate ... to the carrier, the manifest consistent with the final optimal shipping mode.  

The limitations of Claim 13 recites:
A method of optimizing delivery of items between a node of a supply chain and a customer, ..., ... 
...
receiving from an external ... resource carrier information for each node within an enterprise supply chain comprising a plurality of nodes; 
storing the carrier information ...; 6U.S. Patent Application Serial No. 16/206,781 Amendment dated March 10, 2022 Reply to Office Action of January 5, 2022 Atty Docket No.: 16386.0056US01-201801559 
determining a success rate for each of the plurality of nodes based on an accuracy of past order fulfillment at the node and based on an ability of the node to ready past orders for shipment within a predetermined time frame; 
storing the determined success rate for each of the plurality of nodes ...; 
receiving an order from a customer for one or more items; 
determining which of one or more nodes within the enterprise supply chain is within a predefined distance threshold of a destination zip code of the customer; 
evaluating the data at each of the one or more nodes within the predefined distance threshold, wherein the data comprises item availability, determined success rates, and shipping schedules; 
in response to receiving the order, evaluating carrier options by node for each of the nodes capable of fulfilling the order and within the predefined distance threshold; 
assigning an initial optimal shipping mode to the order based on shipping costs and shipping time at the time the order is received for each of the nodes capable of fulfilling the order and within the predefined distance threshold; 
allocating the order to one or more nodes consistent with the initial optimal shipping mode based on a determination of which combination of one or more nodes and initial shipping modes fulfills the order most time and cost efficiently; 
receiving confirmation of order preparation from the one or more nodes;
reevaluating carrier options based on shipping cost and shipping time at a time after the order is prepared for shipment at the one or more nodes; 
assigning a final optimal shipping mode to the order based on the reevaluation of carrier options; 
generating one or more ship labels and manifests ...; 7U.S. Patent Application Serial No. 16/206,781 Amendment dated March 10, 2022 Reply to Office Action of January 5, 2022 Atty Docket No.: 16386.0056US01-201801559 
sending the one or more ship labels to the one or more nodes to which the order is allocated; and 
sending, ... to one or more carriers the manifest consistent with the final optimal shipping mode.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to fundamental economic concepts or managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as a user placing an order and determining based on the item and the user’s location which shipping modes would be optimal and completing a delivery. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
a processor executing instructions stored in a memory, the processor being caused to: define a plurality of components of the delivery optimization system, which includes defining ...
an online ordering system; 
a customer user interface in communication with the online ordering system;
a retailer user interface, that is distinct from the customer user interface, the retailer user interface in communication with the online ordering system;
a delivery mode optimizer;
an order allocator, a cartonization engine, a pick and pack engine and a ship label manifest generator, each of which is in communication with the delivery mode optimizer;
a node success rate data store
a carrier data store in communication with the delivery mode optimizer
external electronic resource
customer computing devices
ship label and manifest generator
Claim 13: 
being executed by a processor that has executed instructions to define a delivery optimization system, the defining of the delivery optimization system having included defining ...
an online ordering system; 
a customer user interface in communication with the online ordering system;
a retailer user interface, that is distinct from the customer user interface, the retailer user interface in communication with the online ordering system;
a delivery mode optimizer;
an order allocator, a cartonization engine, a pick and pack engine and a ship label manifest generator, each of which is in communication with the delivery mode optimizer;
a node success rate data store
a carrier data store in communication with the delivery mode optimizer, 
external electronic resource
ship label and manifest generator

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Dependent claims 2-12 and 12-19, 21-22 further limit abstract idea recited in Claims 1 and 13. 
The following limitations further limit the abstract idea as explained above:
Claim 2: wherein the time after the order is prepared for shipment corresponds to a time at which the order is ready for shipment from the node to the customer according to one of a plurality of shipping modes available at the node.  
Claim 3: wherein the initial optimal shipping mode is different from the final optimal shipping mode.  
Claim 4:, wherein the final optimal shipping mode differs from the initial optimal shipping mode based on at least one of: pick up time, cost of shipping, and transit time.  
Claim 5: ... applies a plurality of rules based on the carrier information.  
Claim 6: ... additionally selects the one or more nodes based on available inventory at the node.  
Claim 7: wherein the order is prepared for delivery at the node from inventory at the node, and wherein generating the possible initial shipping modes occurs prior to the order being prepared for delivery.  
Claim 8: ... display ordering options ... and receive selections of items to place an order.  
Claim 9: ... display order status updates ... .  
Claim 10: ... recommend package sizes and types for the items in the order and provide information regarding dimensions and weight of the package sizes and types.  
Claim 11: ... determine how preparation of order should be prioritized, where ... utilizes information provided ....  
Claim 12: ...  process requests from a customer to return one or more items and the delivery mode optimizer determines optimal shipping modes for transporting the one or more items from a customer to a retail node within the enterprise supply chain.  
Claim 14: The method of claim 13, wherein the initial optimal shipping mode is different from the final optimal shipping mode.  
Claim 15: The method of claim 13, wherein the final optimal shipping mode differs from the initial optimal shipping mode based on at least one of: pick up time, cost of shipping, and transit time to customer.  
Claim 16: The method of claim 13, wherein carrier information comprises carrier rates, carrier services, carrier zones, carrier time in transit tables, carrier calendars, and origin destination pair alignments.  
Claim 17: The method of claim 13, wherein the carrier options include crowd-sourced delivery.  
Claim 18: The method of claim 13, wherein the carrier options are evaluated by applying a plurality of rules to the carrier information to find lowest cost options that will result in the order being delivered to the customer by a promised date.  
Claim 19: The method of claim 13, wherein the initial optimal shipping mode and final optimal shipping mode comprise a carrier and a service type.  
Claim 21: The method of claim 13, wherein the initial optimal shipping mode differs from the final optimal shipping mode due to a minimum volume of packages being met or being not met.  
Claim 22: The method of claim 13, wherein the initial optimal shipping mode differs from the final optimal shipping mode due to a carrier pick-up cut off time being met or being not met.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to fundamental economic concepts or managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as a user placing an order and determining based on the item and the user’s location which shipping modes would be optimal and completing a delivery. Accordingly, the claims 
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 9: retailer computing device
The additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628      

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628